DETAILED ACTION
This action is responsive to the Request for Continuation filed on 23 June 2022. Claims 1-20 are pending in the case. Claims 1, 13, and 20 are independent claims.
This action is non-final.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Related Applications
The instant application appears to be related by common subject matter, assignee, and at least one inventor with the following:
US Application Number
Filed on
Published as
Published on
16/522,608
07/25/2019
US 20210026444 A1
01/28/2021
16/565,029
09/09/2019
US 10948988 B2
US 20210072824 A1
03/16/2021
03/11/2021
16/662,842 (priority application)
10/24/2019
US 10901505 B1
01/26/2021
16/940,152
10/20/2020
US 20210208674 A1
07/08/2021
17/217,866
03/21/2021
US 11343420 B1
05/24/2022
17/471,655
09/10/2021
(projected to be published)
03/16/2023
17/513,582
10/28/2021
(projected to be published)
05/04/2023
17/576,121
01/14/2022
(projected to be published)
07/20/2023
17/740,295
05/09/2022
(projected to be published)
11/09/2023


A terminal disclaimer was filed and approved on 05/11/2022 with respect to US Patent No. US 10,901,505 B1.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. 4. 
Applicant's submission filed on 23 June 2022 has been entered.
Applicant’s Response
In Applicant’s response dated 23 June 2022 (hereinafter Response), Applicant amended Claims 1, 13, and 20; and argued against the objections and/or rejections previously set forth in the Office Action dated 18 March 2022 (hereinafter Previous Action).
Response to Amendment/Arguments
Applicants’ amendment to claims 1, 13, and 20 to further clarify the metes and bounds of the invention are acknowledged. Applicant’s amendments to the independent claims are directed to clarifying how a contact lens virtual display is activated (e.g. “turned on”, “powered”) before any content is displayed. 
Support for Applicant’s amendment to at least claim 1 (…crosses an activation threshold for a predetermined period of time, the activation threshold being not visible to a user when the contact lens virtual display is in an inactive state; in response to the orientation of the contact lens crossing the activation threshold during which the contact lens is in the inactive state, activating the contact lens virtual display… ) may at best be found in disclosure as originally filed [0077] (At step 595, if the user's eye remains at a large angle for a relatively long amount of time, this may be interpreted as an attempt to activate the system, such that the system is activated, at step 596,…), noting that the “threshold” is detecting an angle of orientation in the motion itself, thus does not need to be displayed, particularly as the display of the system is inactive and not displaying any element. However, the “system” is not necessarily the entirety of the contact lens, especially as the instant application makes clear that some components may be “active” in the contact lens when other components are not (see e.g. [0062] Certain embodiments may take advantage of a low-power "watchdog mode" feature of existing accelerometer devices that enable exiting a sleep mode upon detecting a relatively large acceleration. It is understood that in an electronic contact lens the acceleration may be independent of activation threshold 503 or crossing locations 510. For example, the electronic contact lens may set one or more accelerometers to detect an acceleration that is caused by a relatively large saccade, and upon detecting the saccade, wake the system).
Applicant’s prior art arguments with respect to the pending claims have been fully considered but are moot in view of the new grounds of rejection presented below, which are required in response to the Applicants’ amendments.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are in claim 20:
activation threshold detector that controls the location of the activation threshold relative to the user's eye range of motion
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The following is provided to aid the reader in understanding how certain claim limitations have been considered in the rejections below:
No special definition: “contact lens virtual display”. The term “virtual display” does not appear in the instant application. Possible interpretations include [0030] “display data” which is computed for femtoprojectors; [0031] “virtual scene” provided by contact lens display (excluded non-displayed portions); [0049] virtual scene comprising both visible and invisible sections (defined by what is actually displayed / provided to retina). For purposes of rejection, Examiner chooses to use the broadest interpretation “display data” (what would conventionally be called the ‘user interface’ presented to the user via the contact lens display).
Broad definition: “femtoprojector” [0026] Femtoprojector 104 may be implemented as a miniature video projector that projects images on the part of the wearer's retina centered on the fovea-the highly sensitive, i.e., high-resolution region of the retina that is referred to when the eye directly gazes or inspects an object. [0045] A femtoprojector has been proposed by Deering. See, e.g., US 8,786,675, "Systems using eye mounted displays." [published 07/2014].
The instant application fails to explicitly describe making any determination of the contact lens crossing an activation threshold (regardless of whether it is the orientation of the contact lens or the motion of the contact lens as variably recited in the independent claims) in order to activate a tool.
At best, the instant application states [0035] In embodiments, raw sensor data from sensors 201, 202 may be converted into control signals that may be used to control, activate, deactivate, navigate, or select virtual objects in a virtual scene; however this is not sufficient to explain how sensor information from the contact lens is compared to an activation threshold.
The instant application describes making a determination of whether eye movement crosses an activation threshold to activate the tool (see e.g. [0054-0055] activation threshold 503…motion 502 of a pair of human eyes… monitor eye motion to determine where in range 502 the eye is directed to determine whether activation threshold 503 has been crossed; [0058] eye angles are compared….eye exceeds a threshold angle [0059] user’s gaze reaches threshold [0060] user's eye movement 504 at a given angle or along a given path that crosses activation threshold 503 at crossing location 510 may serve as an indication of the user's intent to activate or select one tool 520 over another tool 522).
The instant application does make clear that the movement/orientation of the user’s eye may be determined based sensors of the contact lens ([0032] In embodiments, magnetometer 201 and accelerometers 202A, 202B may be used as motion sensors to detect and track the orientation of contact lens 102 and, thus, the orientation of the eye of the user.
Thus, for all claims, the “orientation of the contact lens” and the “motion of the contact lens” is assumed to be functionally equivalent to the orientation/motion of the user’s eye in order to avoid a rejection under 35 USC 112(a) lack of enablement and in order for the instant application to maintain benefit of priority to the parent application. 
This equivalency is also relied upon in the art rejections.  Note that any argument against this strict equivalency must be supported with citations showing that the motion/orientation of the contact lens is independent of the user’s eye motion/orientation.
Claim Rejections – 35 USC 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for … in response to the orientation of the contact lens crossing the activation threshold… as recited in independent claims 1, 13, and 20, does not reasonably provide enablement for (emphasis added) in response to the orientation of the contact lens crossing the activation threshold during which the contact lens is in the inactive state.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
The broadest reasonable interpretation of “the contact lens is in the inactive state” includes all components of the contact lens being inactive (e.g. without power), which would include one or more sensors which are necessary for obtaining tracking data. If the one or more sensors are inactive, then they are incapable of obtaining the tracking data which is analyzed to determine whether a threshold has been crossed.
All dependent claims necessarily inherit the deficiency of the parent claim.
It is noted that the disclosure does support some components of the contact lens being active (e.g. the sensors) while certain components of the contact lens system for controlling the content being displayed in the contact lens (e.g. “the system”) are inactive (see e.g. [0062] and [0077]).
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As noted in the 112(a) rejection above, the independent claims require (emphasis added) in response to the orientation of the contact lens crossing the activation threshold during which the contact lens is in the inactive state which is not enabled and therefor lacks any reasonable interpretation. However, as the claims also require the activation threshold being not visible to a user when the contact lens virtual display is in an inactive state…activating the contact lens virtual display… (thus the contact lens virtual display is inactive then made active), for purposes of rejection in view of art, the claims are interpreted as if not all elements of the contact lens are inactive, but only the contact lens virtual display.
All dependent claims necessarily inherit the deficiency of the parent claim.
Appropriate correction is required.
Claim Rejections – 35 USC 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7, 13, 14, 16, 20 are rejected under 35 USC 102(a)(2) as anticipated by ROTHKOPF et al. (Pub. No.: US 2020/0073122 A1, newly cited, filed 06/21/2019).
Regarding claim 20, ROTHKOPF teaches the contact lens ((abstract) display system includes a head-mounted display unit and a wake control system [0176] displays formed as lenses designed to be placed on a person’s eyes…employ retinal projection technology) comprising:
a plurality of sensors that generates tracking data related to an orientation of the contact lens ([0038] sensors 130  [0042] Each of the sensors 130 may send sensor data signals 130a, which include sensor data that is processed by the controller 120 or another processing device to assess the criteria [0043] list of sensors 130 [0144] list of conditions sensed), the tracking data are used to detect whether the contact lens crosses an activation threshold for a predetermined period of time ([0045] wake sensor device 135 assesses the wake criterion by sensing the wake condition and comparing the wake condition to the wake criterion [0152] wake criterion thresholds may, for example, include a speed (e.g., speed of eye blinking, eye movement, or head movement), a duration (e.g., of movement pattern, eye closing, eye position, head position), and/or a magnitude (e.g., eye angle or head angle, or volume); see also  [0056] the wake unit 280 assesses a gaze criterion of one or more of the user's eyes. The gaze criterion may, for example, be an eye movement, such as the direction, magnitude (e.g., gazing into periphery), and/or duration of the user's eyes, or any eye movement pattern (e.g., sequence of movements); note at least FIG 3 switch from low power state to high power state when one or more criteria are met), the activation threshold being not visible to a user when the contact lens virtual display is in an inactive state (when in low power mode nothing may be displayed to user, see e.g. [0035],[0053]);
an activation threshold detector that controls the location of the activation threshold relative to the user's eye range of motion ([0152] wake control system 200 may adjust sensitivity to one or more wake criteria… wake criterion thresholds may, for example, include a speed (e.g., speed of eye blinking, eye movement, or head movement), a duration (e.g., of movement pattern, eye closing, eye position, head position), and/or a magnitude (e.g., eye angle or head angle, or volume)); and
a femtoprojector coupled within the contact lens ([0176] displays formed as lenses designed to be placed on a person’s eyes…employ retinal projection technology), the femtoprojector being activated in response to the contact lens crossing the activation threshold during which the contact lens is in the inactive state (FIG 3 switch from low power state to high power state when one or more criteria are met, such as eye movement meeting threshold magnitude for eye angle as above), the activated femtoprojector projecting at least one virtual tool onto a user retina resulting in the at least one virtual tool becoming visible to a user within an activated contact lens virtual display ([0035] second (high power) state, greater content may be provided to the user [0036] advantageous for virtual or augmented reality; see also [0053] interpreting “virtual tool” as computer-generated (CGR) content (graphics) which may be used to perform additional function; examples of CGR content in [0062]).
Regarding claim 1, ROTHKOPF similarly teaches the method (e.g. FIG 3) for activating a contact lens virtual display (([0176] displays formed as lenses designed to be placed on a person’s eyes…employ retinal projection technology), the method comprising:
tracking an orientation of a contact lens based on tracking data generated by at least one sensor disposed within the contact lens ([0038] sensors 130  [0042] Each of the sensors 130 may send sensor data signals 130a, which include sensor data that is processed by the controller 120 or another processing device to assess the criteria [0043] list of sensors 130 [0144] list of conditions sensed; [0056] the wake unit 280 assesses a gaze criterion of one or more of the user's eyes. The gaze criterion may, for example, be an eye movement, such as the direction, magnitude (e.g., gazing into periphery), and/or duration of the user's eyes, or any eye movement pattern (e.g., sequence of movements) orientation interpreted as “eye direction or angle”);
analyzing the tracking data to identify when the orientation of the contact lens crosses an activation threshold for a predetermined period of time (320 assess wake criteria to determine whether to operate in high-power state; [0072] by assessing one or more wake criteria according to the one or more wake units 280 with various inputs from the sensors 130, the sensor devices 135; [0056] the wake unit 280 assesses a gaze criterion of one or more of the user's eyes. The gaze criterion may, for example, be an eye movement, such as the direction, magnitude (e.g., gazing into periphery), and/or duration of the user's eyes, or any eye movement pattern (e.g., sequence of movements)), the activation threshold being not visible to a user when the contact lens virtual display is in an inactive state (310 operate display system in low-power state; in low-power state, no graphics are displayed, see [0035] and [0053]); and
in response to the orientation of the contact lens crossing the activation threshold during which the contact lens is in the inactive state (FIG 3, wake criteria is met), 
activating the contact lens virtual display (330 operate in high-power mode) and 
projecting, using a femtoprojector within the contact lens ([0176] displays formed as lenses designed to be placed on a person’s eyes…employ retinal projection technology), at least one virtual tool onto a user retina resulting in the at least one virtual tool becoming visible to the user within the contact lens virtual display ([0035] second (high power) state, greater content may be provided to the user [0036] advantageous for virtual or augmented reality; see also [0053] interpreting “virtual tool” as computer-generated (CGR) content (graphics) which may be used to perform additional function; examples of CGR content in [0062]).
Regarding dependent claim 7, incorporating the rejections of claim 1, ROTHKOPF further teaches wherein the at least one sensor comprises at least two sensors selected from a group consisting of an accelerometer, a magnetometer, and a gyroscope (see [0043] motion or position sensors (e.g., accelerometers, gyroscopes, inertial measurement units (IMU), global positioning sensors (GPS), magnetometers).
Regarding claim 13, ROTHKOPF similarly teaches the method (e.g. FIG 3) for activating a contact lens virtual display ([0176] displays formed as lenses designed to be placed on a person’s eyes…employ retinal projection technology), the method comprising:
tracking a motion of a contact lens based on tracking data generated by at least one sensor disposed within the contact lens ([0038] sensors 130  [0042] Each of the sensors 130 may send sensor data signals 130a, which include sensor data that is processed by the controller 120 or another processing device to assess the criteria [0043] list of sensors 130 [0144] list of conditions sensed; [0056] the wake unit 280 assesses a gaze criterion of one or more of the user's eyes. The gaze criterion may, for example, be an eye movement, such as the direction, magnitude (e.g., gazing into periphery), and/or duration of the user's eyes, or any eye movement pattern (e.g., sequence of movements));
analyzing the tracking data to identify when the motion of the contact lens crosses an activation threshold for a predetermined period of time (320 assess wake criteria to determine whether to operate in high-power state; [0072] by assessing one or more wake criteria according to the one or more wake units 280 with various inputs from the sensors 130, the sensor devices 135; [0056] the wake unit 280 assesses a gaze criterion of one or more of the user's eyes. The gaze criterion may, for example, be an eye movement, such as the direction, magnitude (e.g., gazing into periphery), and/or duration of the user's eyes, or any eye movement pattern (e.g., sequence of movements)), the activation threshold being not visible to a user when the contact lens virtual display is in an inactive state (310 operate display system in low-power state; in low-power state, no graphics are displayed, see [0035] and [0053]);
in response to the motion of the contact lens crossing the activation threshold (FIG 3, wake criteria is met) during which the contact lens is in the inactive state (start in low-power state), activating the contact lens virtual display (switch to high-power state) and projecting, using a femtoprojector within the contact lens ([0176] displays formed as lenses designed to be placed on a person’s eyes…employ retinal projection technology), at least one virtual tool onto a user retina resulting in the at least one virtual tool becoming visible to the user within the contact lens virtual display ([0035] second (high power) state, greater content may be provided to the user [0036] advantageous for virtual or augmented reality; see also [0053] interpreting “virtual tool” as computer-generated (CGR) content (graphics) which may be used to perform additional function; examples of CGR content in [0062]).
Regarding dependent claim 14, incorporating the rejection of claim 13, ROTHKOPF further teaches wherein the step of tracking the motion of the contact lens comprises a distance measurement relative to a first location of the contact lens and a second location of the contact lens ([0056] magnitude of movement (e.g. from any position to periphery)).
Regarding dependent claim 16, incorporating the rejection of claim 13, ROTHKOPF further teaches wherein the at least one sensor comprises at least two sensors selected from a group consisting of an accelerometer, a magnetometer, and a gyroscope (see [0043] motion or position sensors (e.g., accelerometers, gyroscopes, inertial measurement units (IMU), global positioning sensors (GPS), magnetometers).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2-6 and 15 are rejected under 35 USC 103 as unpatentable over ROTHKOPF, further in view of ANDERSON (Pub. No. US 2019/0390976 A1, previously cited).
Regarding dependent claim 2, incorporating the rejection of claim 1, ROTHKOPF further teaches the step of tracking the orientation of the contact lens comprises angular measurements (see at least [0152] “eye angle” is one of the criteria which must be met), but does not appear to expressly disclose of pitch and roll relative to a first reference.
ANDERSON teaches an improved calibration of gyroscopes [0020] that leverages sensor fusion methods for accelerometers, magnetometers and gyroscopes. ANDERSON explains in [0029] how the three sensors complement each other (gyro’s have roll, pitch which contribute to gyro’s offset error; accelerometer is used as orientation reference in X and Z axis to compensate; magnetometer must be three axes to be able to calculate the heading of the system in any position of the sensor platform and used to compensate for yaw error in addition to pitch-roll error). Further, ANDERSON explains an example application of the improved calibration can be [0101] in smart contact lenses for eye tracking (see FIGs 5A-5B). ANDERSON explains how the improved calibration can improve user experience [0102]. 
From ANDERSON, it is clear that orientation sensing (using gyroscope output) includes measurements of pitch and roll relative to several different reference axis because these are errors that are corrected for with sensor fusion; note FIG 1 which shows the Euler Angles include roll, pitch, and yaw (the information regarding orientation generated after the fusion of the three sensors).
Accordingly, it would have been obvious to one having ordinary skill in graphical user interfaces before the effective filling date of the claimed invention, having the teachings of ROTHKOPF and ANDERSON before them, to have combined ROTHKOPF and ANDERSON and arrived at tracking the orientation of the contact lens comprises angular measurements of pitch and roll relative to a first reference with a reasonable expectation of success, the combination motivated by the improvements to measuring orientation as taught in ANDERSON [0102].
Regarding dependent claim 3, incorporating the rejection of claim 2, ROTHKOPF and ANDERSON, combined at least for the reasons discussed above, further teaches the first reference is defined in relation to a gravitational field of the earth (inherently taught by the improved contact lens orientation sensor in ANDERSON, see Motion Sensors Explainer § 3.3 Magnetometers are magnetic field sensors, which means that without any strong magnetic influence close by, it will sense the Earth’s magnetic field).
Regarding dependent claim 4, incorporating the rejection of claim 3 ROTHKOPF and ANDERSON, combined at least for the reasons discussed above, further teaches the at least one sensor comprises an accelerometer that enables the angular measurements of pitch and roll (taught by the improved contact lens orientation sensor in ANDERSON discussed in claim 2 above).
Regarding dependent claim 5, incorporating the rejection of claim 1, ROTHKOPF does not appear to expressly disclose wherein the step of tracking the orientation of the contact lens comprises measurements of yaw relative to a second reference. Incorporating the improved contact lens orientation sensor taught in ANDERSON as discussed in the rejection of claim 2 above, for the reasons discussed above, cures this deficiency (Euler Angles include roll, pitch, and yaw (the information regarding orientation generated after the fusion of the three sensors)).
Regarding dependent claim 6, incorporating the rejection of claim 5, ROTHKOPF and ANDERSON, combined at least for the reasons discussed above, further teaches the second reference is defined in relation to magnetic north and the at least one sensor comprises a magnetometer (taught by the improved contact lens orientation sensor in ANDERSON discussed in claim 2 above; see Motion Sensors Explainer § 3.3 Magnetometers are magnetic field sensors, which means that without any strong magnetic influence close by, it will sense the Earth’s magnetic field).
Regarding dependent claim 15, incorporating the rejection of claim 14, ROTHKOPF does not appear to expressly disclose wherein the distance measurement at least partially relates to a saccade movement of a user eye between the first location and the second location (interpreting “saccade” as a fast or rapid eye movement, distinguished from smooth pursuit movements, vergence movements, or vestibulo-ocular movements). Note however, that ROTHKOPF anticipates any sequence of eye movements [0056]. 
In the smart-contact lens for eye tracking improvement taught in ANDERSON [0101-0102] (see discussion claim 2, the teachings incorporated for the same reasons) ANDERSON explains The eye regular makes rapid jumps (known as "saccades") with angular acceleration rates often exceeding 20,000 degrees/sec2 . During these jumps, eye tracking will rely almost entirely on the gyroscope outputs. If there is significant uncalibrated sensitivity error in the gyroscope, this will result in an error in the magnitude of the saccade… Always updating the gyro sensitivity estimate solves this calibration issue and results in correct saccade magnitude calculation. As ANDERSON makes clear the eye regularly makes saccades, any movement which could changes the distance measurement would necessarily need to take into account the magnitude of any saccades involved, thus teaching (in combination) the distance measurement at least partially relates to a saccade movement of a user eye between the first location and the second location.
Claims 8-9, 10-12, 17-19 are rejected under 35 USC 103 as unpatentable over ROTHKOPF in view of SHTUKATER et al. (Pub. No.: US 2017/0270636 A1, previously cited).
Regarding dependent claims 8-9, incorporating the rejection of claim 1, ROTHKOPF does not appear to expressly disclose wherein the tracking data is adjusted to compensate for movement of a user during the step of tracking because, at best, ROTHKOPF teaches adjusting the thresholds and not the tracking data itself) (see e.g. [0153], [0162] adjust sensitivity to one or more wake criteria). Further, while ROTHKOPF may be relied upon to teach sensors including [0043] motion or position sensors (e.g., accelerometers, gyroscopes, inertial measurement units (IMU), global positioning sensors (GPS), magnetometers, ROTHKOPF may not be relied upon to expressly disclose wherein the at least one sensor comprises a gyroscope that generates user motion data that is used to adjust the tracking data, the user motion data related to at least one of user acceleration, user velocity, and user rotation. 
Note, however, that in addition to the gaze tracking in the second example [0056], ROTHKOPF has a fifth example [0060[ with respect to head tracking; and that the various sensor data may be combined [0044-0045] when evaluating wake criteria (see example [0063] turning head toward visual or audio cue, while moving eyes to maintain gaze direction in real space); [0065] user criteria may include an eye criterion (e.g., gaze direction) and a head movement criterion (e.g., turning head), such as gazing in one direction and turning one's head in an opposite direction (e.g., if the user's eyes remain focused on an object in real space, while turning their head). Thus, ROTHKOPF suggests adjusting the tracking data in order to combine the sensor readings. SHTUKATER is a specific teaching example for combining the tracking data.
SHTUKATER is directed to generating tracking data based on sensors for a smart contact lens in order to control what is provided on a virtual display ([0015] the smart contact lens system tracks the changes in the eye position and correlates it with the corresponding UI component that comes into focus as a result of an image shift on the display, thereby the system "selects" the UI component that shifts to the center of the display). Note that the tracking data is adjusted to compensate for movement of a user during the step of tracking ([0152] The eye orientation module 104 may track gaze direction in 3D that combines direction of the eye and the head), wherein the at least one sensor comprises a gyroscope that generates user motion data that is used to adjust the tracking data ([0153] direction orientation sensors may include compass, gyroscope, tilt sensor and accelerator or any other sensor capable of determining directional orientation or capable of tracking changes in directional orientation), the user motion data related to at least one of user acceleration, user velocity, and user rotation ([0153] …Inertial Measurement Unit (IMU) or Attitude Heading Reference System (AHRS)). 
Accordingly, it would have been obvious for one having ordinary skill at the time the invention was effectively filed, having the teachings of ROTHKOPF and SHTUKATER before them, to have combined the teachings and arrived at the claimed invention with a reasonable expectation of success, the combination motivated at least by the suggestion in ROTHKOPF for evaluating multiple criteria at the same time (either the criteria are evaluated individually; or a single criteria may be evaluated based on adjusted (combined) tracking data).
Regarding dependent claims 10-12 (17-19), incorporating the rejection of claim 1 (13), ROTHKOPF may not be relied upon to expressly disclose wherein the at least one virtual tool is visible relative to a boundary shape that partitions the contact lens virtual display into an inner area and an outer area because ROTHKOPF, at best, describes the computer-generated content in broad terms and minimal examples. Thus, ROTHKOPF may not be relied upon to expressly disclose wherein the at least one virtual tool is visible relative to a boundary shape that partitions the contact lens virtual display into an inner area and an outer area or displaying a second virtual tool related to the at least one virtual tool within the activated contact lens virtual display, the second virtual tool being displayed in response to an analysis of the tracking data relative to the at least one virtual tool.

    PNG
    media_image1.png
    350
    885
    media_image1.png
    Greyscale
As previously explained, SHTUKATER is directed to generating tracking data based on sensors for a smart contact lens in order to control what is provided on a virtual display. SHTUKATER also teaches a specific virtual display example in FIGs 11-13:

[0280] As per FIG. 11, smart contact lens substrate 1101 is depicted. The SCL substrate integrates an embedded display 1102. Section 1103 indicates region on display that may be perceived by the eye in focus. Arrow 1104, indicates the UI control that is of interest to the user where the eyes' gaze vector and focus, shifts.
[0281] As per FIG. 12, the system shifts the image disposition on display, to bring UI component of interest into focus at the center of display.
This embodiment of SHTUKATER clearly teaches the at least one virtual tool is visible relative to a boundary shape (region 1103, focus region) that partitions the contact lens virtual display into an inner area (inside focus region) and an outer area (outside area of focus), wherein the boundary shape is a ring on which the at least one virtual tool is displayed (see e.g. SHTUKATER FIG 12 excerpted above) and the step of displaying a second virtual tool related to the at least one virtual tool within the activated contact lens virtual display, the second virtual tool being displayed in response to an analysis of the tracking data relative to the at least one virtual tool ( [0279] FIGs 11-13…show progression of UI component selection and activation; [0281] in FIG 12 user adds checkmark to element in focus [0282] system shifts controls so that the user can now select the “Approve” button in response to user activity with the element in FIG 12 (showing progression of interactions)).
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed, having the teachings of ROTHKOPF (teaching the use of computer generated graphics as virtual tools, but without specific details as to any particular generated graphic) and SHTUKATER (teaching as specific sequence of computer generated graphics) to have contemplated using the graphics of SHTUKATER as the computer generated graphics of ROTHKOPF, with a reasonable expectation of success, motivated at least by the suggestion in ROTHKOPF of the suitability of the described invention with any virtual or augmented reality system (see e.g. [0036]).

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over SHTUKATER et al. (Pub. No.: US 2017/0270636 A1, previously cited) in view of von und zu Liechtenstein (Pub. No.: US 2021/0072821 A1, hereinafter LIECHENSTEIN, newly cited).
This alternative rejection is provided solely to show Applicant the breadth of the limitations as claimed.
Regarding claim 1, SHTUKATER teaches the method for activating a contact lens virtual display ([0015] the smart contact lens system tracks the changes in the eye position and correlates it with the corresponding UI component that comes into focus as a result of an image shift on the display, thereby the system "selects" the UI component that shifts to the center of the display), the method (broadly FIG 2 [0179] implemented, using for example contact lens in FIG 1) comprising:
tracking an orientation (e.g. angle) of a contact lens based on tracking data generated by at least one sensor disposed within the contact lens ([0047] eye position or direction tracking may comprise at least one orientation sensor; or [0056] image sensor; or [0060] eye focus determination sensor; [0086] once the zero point reference is determined, tracking of the eye's position begins for the current image overlaid onto the display);
analyzing the tracking data to identify  the orientation of the contact lens for a predetermined period of time [0035], the  being not visible to a user when the contact lens virtual display is in an inactive state (orientation angles are not visible, only any projected interface); and
activating the contact lens virtual display {change image being displayed to user} and projecting by a femtoprojector at least one virtual tool onto a user retina ([0103] embedded display 105 component may comprise different types of micro lenses... Micro lenses create collimated beam of light directly projected onto the retina of the eye) resulting in the at least one virtual tool becoming visible to the user within the contact lens virtual display ([0195] position of an image on display is computed at step 209. Here, per pixel image matrix is computed and consequently image is superimposed onto the display at step 210… [0015] UI component is shifted in image [0016-0019] provides examples of UI components).
SHTUKATER further teaches turning “ON” the contact lens in order to determine the directional change in the eye’s position in 2D For or 3D FoR (see e.g. [0196] and [0202]), as well as turning the device “OFF” [0195], such that The process works in a loop wherein with every change in eye's position, recompilation of image's disposition on display follows. Consequently, recomputed pixel values are updated on the embedded display.
SHTUKATER, while clearly teaching the tracking, analysis, and use of contact lens orientation to determine what tool (e.g. UI component) needs to be projected onto the user’s retina via a smart contact lens, does not appear to expressly disclose analyzing the tracking data to identify when the orientation of the contact lens crosses an activation threshold, such that in response to the orientation of the contact lens crossing the activation threshold during which the contact lens [virtual display] is in the inactive state the contact lens virtual display is activated and the virtual tool is projected
Logically, when the user wishes to view (or glance at) something at their view periphery, the orientation of the contact lens must change a sufficient amount to indicate that desire. Further note [0133] extent of the shift depends on and correlates with the level of eye's movement in certain proportion… which can be adjusted or configured by the user, and/or based on other dynamic factors.
LIECHENSTEIN may be relied upon to teach, in an augmented reality system ([0006] augmented reality environment using smart contact lens) analyzing tracking data to identify when the orientation of the contact lens crosses an activation threshold for a predetermined period of time, the activation threshold being not visible to a user when the contact lens virtual display is in an inactive state… in response to the orientation of the contact lens crossing the activation threshold during which the contact lens is in the inactive state, activating the contact lens virtual display ([0023] dynamic lens and occlusion matrix combination is realized with the context of a head mountable device, in other embodiments said combination is utilized in the context of a smart contact lens or a smart intraocular implant… virtual monitor may auto-hide or be subject to other changes in appearance…in response to changes of the viewing angle. see e.g. FIGs 4, 5 [0062-0063] showing turning head beyond threshold to deactivate virtual display, while turning head back across threshold will activate virtual display; interpreting “predetermined period of time” as sufficient time to recognize the motion was deliberate).
LIECHENSTEIN teaches this is an improvement at [0014] When using a virtualized monitor with full occlusion support in a preferred embodiment of the present invention, there is no significant difference to a hardware monitor as long as the user looks straight at the monitor. If, however, the user glances up or looks around the office, the display can be configured so that it auto-hides in such situations. The virtualized monitor therefore disappears from view altogether and what was occluded previously by the monitor now becomes visible. The user can now enjoy an unobstructed view of their office. Clearly, once the user looks back at where the (inactive) virtualized monitor should be displayed, it should auto-unhide (activate) so that the user may resume viewing the virtualized monitor.
Accordingly, it would have been obvious to one having ordinary skill in graphical user interfaces before the effective filling date of the claimed invention, having the teachings of SHTUKATER and LIECHENSTEIN before them, to have improved SHTUKATER with the auto-hiding/auto-showing of virtual display elements responsive to the user’s eye motion crossing a threshold angle with a reasonable expectation of success, the combination motivated by the improvement stated in LIECHENSTEIN [0014] noted above.

It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).

CONCLUSION
	
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
CN106445115 A (provided with English machine translation) [0020-0021] tracking moving distance of the eyes of the user, and when less than or equal to preset threshold distance, sends an information display signal to operating system
US9921645 B2 – [0016] retinal display projection device comprising a projection component arranged for projecting an image directly onto the retina [0017] the movement of a user's eye to the side, or up or down, turns the display on and off. This allows hands-free activation of the device, eliminating the need for the user to try to activate a switch while running, biking, etc. [0018] a main display is only provided when a user's pupil is in a desired position (e.g., to one side)… [0097] The on/off state of the projection component 2 does not mean the on/off state of the glasses 1: when the projection component 2 is switched off, other functions of the glasses 1 may continue to work in the usual manner
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY M LEVY whose telephone number is (571)270-3771. The examiner can normally be reached Mon-Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIEU VU can be reached on (571) 272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Amy M Levy/Primary Examiner, Art Unit 2173